Citation Nr: 1705812	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO. 14-39 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's Spouse


ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1959 to January 1961. This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for bilateral hearing loss. 

The issue of service connection for tinnitus has been raised by the record in a statement received in March 2014 and in December 2016 hearing testimony, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2016); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 CFR Parts 3, 19, and 20 (2015)). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ. VA will notify the Veteran if further action is required.


REMAND

The Board finds that further development is necessary to ensure that there is a complete and accurate record upon which to decide the Veteran's claim so that every possible consideration is afforded.

The Veteran's military occupational specialty (MOS) was medical specialist. However, he testified during a December 2016 hearing that, although he worked as a medical service coordinator, he was "still around" 105 or 155mm Howitzer fire without hearing protection. The Veteran's service personnel records show that he was stationed in the Howitzer Battalion, 11th artillery for most of his service. As such, noise exposure is established. 
In his August 2013 claim, the Veteran stated that his hearing loss began in January 1961.  At the December 2016 hearing, the Veteran's spouse corroborated her husband's statement when she testified that her husband suffered from hearing loss shortly after his discharge from service. 

During a July 2014 VA examination, the examiner opined that the Veteran's hearing loss is less likely than not a result of his military service, based on several different rationales: the Veteran's whisper voice test upon discharge showing no loss of hearing; the Veteran's report to the examiner that he noted his hearing loss for only approximately 15 years [that is, since approximately 2001]; and the Veteran's significant post-service employment-related noise exposure. Additionally, the examiner opined that "[t]wo years [of service] is insufficient time for the level of hearing loss [the Veteran] purports."

The Board finds the July 2014 VA examination inadequate to adjudicate the claim because the examiner's primary rationale for the negative opinion was that the Veteran had normal hearing at separation, based on whispered voice tests. However, service connection for hearing loss is not precluded where hearing was within normal limits on audiometric testing at separation from service. See Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993); see also Fagan v. Shinseki, 573 F.3d 1282, 1284 (Fed. Cir. 2009) (quoting a VA examiner's statement that whisper tests do not provide frequency or ear specific information and therefore do not rule out, or confirm, high frequency hearing loss). Additionally, the Board finds that the VA examiner's conclusion that "[t]wo years [of service] is insufficient time for the level of hearing loss he purports" is not supported by an adequate explanation (rationale). See Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) (holding that "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to a doctor's opinion"). The examiner's opinion also appears to be based on an inaccurate factual basis because the Veteran and his spouse both testified that he suffered from hearing loss at or around the time of his discharge from service, significantly earlier than the 15 year number considered by the examiner. See Reonal v. Brown, 5 Vet. App. 458, 461 (1993). 

For the foregoing reasons, a remand is warranted to afford the Veteran a new VA examination. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("[O]nce the Secretary undertakes the effort to provide an examination when developing a service-connection claim  . . . he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.") 

Additionally, the record suggests that there may be additional medical evidence associated with the Veteran's hearing loss from his time of employment at the paper mill. Specifically, the Veteran testified that he underwent annual or biennial hearing tests, with results demonstrating hearing loss. Although the Veteran's representative stated that there may be a "slim to none" chance that these records are available, the Board finds that, if found, they are pertinent to the matter at hand and that an attempt to obtain them must therefore be made. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). Expedited handling is requested.)

1. The AOJ should obtain, if possible, the records of all evaluations and treatment the Veteran has received for bilateral hearing loss conducted by his former employers, notably the paper mill referenced in the Veteran's testimony. The Veteran must assist in the matter by identifying his prior employer and other healthcare providers and by submitting releases for VA to obtain any private records identified.

If any private records identified are not received pursuant to the AOJ's request, the Veteran should be so notified and advised that it is ultimately his responsibility to ensure that any available private records are received.

2. Thereafter, the AOJ should arrange for a VA examination of the Veteran to determine the likely cause of his bilateral hearing loss and specifically whether it is related to his service and the established exposure to noise trauma therein. The examiner should review the claims file and the remand, and note in the examination report that such documents have been reviewed. Based on review of the record and interview and examination of the Veteran, the examiner should provide opinions that respond to the following: 

The examiner should identify the likely cause for the Veteran's bilateral hearing loss. Specifically, is it at least as likely as not (a 50% or better probability) that it is related to the established levels of noise exposure in service? If not, the examiner should identify the cause considered more likely.

The examiner should consider and address as necessary the testimony of the Veteran and his wife, specifically that the Veteran has experienced hearing loss since his discharge from service. The examiner is reminded that the absence of in-service evidence of a hearing disability during service is not necessarily fatal to a service connection claim if there is evidence that the current disability is causally related to service. See Hensley, 5 Vet. App. at 159-60.

The examiner must explain the rationale and reasoning for all opinions and conclusions provided, citing to supporting factual data and medical literature, as appropriate.

3. The AOJ should then review the record and re-adjudicate the claim. If the benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond. The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).

